Citation Nr: 1716689	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-27 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, service-connected diabetes mellitus, type II, and/or service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In response to the appellant's request for a hearing before the Board, the Veteran was scheduled for a Central Office hearing in March 2017.  In February 23, 2017 correspondence, the appellant stated he no longer desired a Board hearing.  The appellant requested the Board make a decision based on the evidence of record.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In a May 2013 rating decision, the RO denied entitlement to service connection for sleep apnea.  In March 2014, the Veteran filed a timely notice of disagreement with the May 2013 rating decision.  The Veteran has not been provided with a Statement of the Case that addresses that issue and the Board is required to remand, rather than refer, the issue to the attention of the agency of original jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the issues of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, and/or secondary to service-connected diabetes mellitus, type II and service-connected PTSD, and for entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  
At the outset, the Board notes for the reasons explained in the Introduction, a Statement of the Case needs to be issued on the issue of entitlement to service connection for sleep apnea.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, and/or secondary to service-connected diabetes mellitus, type II and service-connected PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition.  See 38 C.F.R. § 3.310 (a) (2016). 
In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation means that the disability permanently worsened beyond its natural progression.

The Veteran contends that service connection is warranted for his hypertension disability on a direct basis due to exposure to Agent Orange while in Vietnam, or in the alternative contends that his hypertension is aggravated by his service-connected diabetes mellitus, type II and/or PTSD disabilities.

At the outset the Board notes that to date there has not been a VA opinion obtained that addresses whether the Veteran's hypertension was caused by or related to Agent Orange exposure.  In this regard, although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  In light of the NAS studies' findings, a medical examination for an opinion as to whether the Veteran's current hypertension is etiologically related to his exposure to Agent Orange in service is warranted.

Regarding the Veteran's claim that his hypertension is aggravated by his service-connected diabetes mellitus, type II, during a March 2009 VA examination for diabetes, the examiner noted the Veteran's hypertension was increased or worsened by his diabetes.  No further comment regarding aggravation was made.  

Likewise, a January 2011 VA diabetes examination noted the Veteran's hypertension was increased or worsened by his diabetes, and while the examiner cited various reasons why diabetes and hypertension were related, the examiner did not provide an opinion on whether the Veteran's hypertension was aggravated beyond its natural progression by service-connected diabetes mellitus.

An October 2011 VA hypertension examiner opined that it was less likely as not the Veteran's hypertension was aggravated beyond its natural progression by service-connected diabetes mellitus.  The rationale provided was that there is no direct documentation in the claims file to link blood pressure control to the Veteran's diabetes mellitus control, the hypertension was present before the diagnosis of diabetes, and the Veteran has other medical issues, including sleep apnea which can elevate the Veteran's blood pressure levels.  Unfortunately, the Board finds this opinion and rationale inadequate.  The examiner stated there is no evidence in the claims file linking blood pressure control to diabetes mellitus control.  However, the March 2009 and January 2011 VA examiners noted the Veteran's hypertension was increased or worsened by his diabetes mellitus, thereby at least providing some evidence of a connection between the two conditions.  Additionally, the examiner stated the Veteran's hypertension preexisted the diabetes therefore the hypertension was not aggravated by the diabetes mellitus.  The Board notes that a non-service-connected condition can be aggravated by a service-connected disability as long as the two exist at the same time, as is true in this case.  

A December 2014 VA hypertension examination inquired as to whether the Veteran's hypertension was secondary to the Veteran's service-connected PTSD and diabetes mellitus disabilities.  While the examiner provided a negative opinion on whether the Veteran's hypertension was caused by service-connected diabetes mellitus, no opinion was provided on whether the Veteran's hypertension was aggravated by either service-connected diabetes or his service-connected PTSD.  

Given the fact that there has been no opinion sought for direct service connection for hypertension due to Agent Orange exposure, and the VA examinations that addressed secondary service connection based on aggravation by diabetes mellitus and PTSD are inadequate, the Board finds that a remand for new VA examinations and opinions is appropriate.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II

The Veteran asserts that his diabetes mellitus, type II disability is more severe than his 20 percent disability rating suggests.  Specifically, in his October 2012 substantive appeal, the Veteran stated that his diabetes mellitus has worsened since the last VA diabetes mellitus examination in January 2011.  The Veteran stated his prescribed oral hypoglycemic agent has increased in dosage and frequency of use, he is still on a restricted diet, and in his opinion his activities should be restricted due to chronic nerve pain, dizziness, and lightheadedness.

As the Veteran contends his diabetes mellitus disability has worsened since the last VA examination in January 2011, the last VA examination may not reflect the current state of the Veteran's diabetes mellitus, type II disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his diabetes mellitus disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2.  After the above records development is completed, schedule the Veteran for a VA examination to determine whether hypertension is related to service. The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examiner should provide complete rationale for all conclusions reached.  

The examiner is asked to provide an opinion on the following:  

a) Whether it is as least as likely as not (50 percent probability or greater) that hypertension had its onset in service, or is otherwise related to service, to include whether hypertension was caused by exposure to Agent Orange during service.

The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached.  The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.).

b) Whether it is as least as likely as not (50 percent probability or greater) that hypertension was aggravated by the Veteran's service-connected diabetes mellitus disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

c) Whether it is as least as likely as not (50 percent probability or greater) that hypertension was aggravated by the Veteran's service-connected PTSD disability.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  After the above records development is completed, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected diabetes mellitus, type II disability.  The claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examiner should provide complete rationale for all conclusions reached.  

4.  Issue a Statement of the Case with regard to the issue of entitlement to service connection for sleep apnea.  Inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of this issue.  Thereafter, this issue should be returned to the Board for further appellate review only if the appeal of the service connection for sleep apnea issue is perfected.

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

